[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE #129
The plaintiff, Anthony Dukes, has filed a one count breach of contract action against the defendants, Kenneth Crossways and Ramon Sous. The plaintiff alleges that he has deposited a sum of money with the defendants, seeking the return of said monies. The plaintiff alleges that he is owed the money because defendant Crossways "was unable to perform and carry out his obligations pursuant to the contract." Before the court, defendant Sous' motion to strike the complaint on the ground that it fails to state a cause of action against him.
The amended complaint dated September 29, 1999 contains no specific allegations against the defendant Sous. While the complaint alleges that the "defendants" withheld money allegedly owed the plaintiff, the plaintiff's allegations, which sound in breach of contract, allege only that defendant Crossways breached a contract with the plaintiff. Construing the allegations in a manner most favorable to the plaintiff, the breach of contract action is deficient as to defendant Sous and fails to state a cause of action that defendant.
The motion to strike is granted.
The Court
Grogins, J.